 INT'L ASSN. OF HEAT AND FROST INSULATORS, ETC.659and specifically Christensen, on the basis of membership and/or financialstandingin Respondent Union.8.Respondent Union has violated Section 8(b)(1)(A) and (2) by the followingadditional conduct:(a)Maintaining with B.T. Association and unaffiliated employers in commercewithin the Act, an exclusive hiring hall arrangement which: provides for conditionsof union security other than dues and initiation fees, thus exceeding the limits per-mitted by Section 8(a)(3); prefers union members over nonmembers; prefers unionmembers with greater union seniority; requires an unlawful amount of service orpermit fees from nonmembers; and which was otherwise administered on the basis ofunlawfully disparate classifications.(b)Refusing, on the basis of reform group activities, to refer Nagle to higher-paying jobs with B.T. Association and unaffiliated employers in commerce withwhom it has exclusive hiring arrangements.(c)Refusing, on the basis of union standing, to refer Christensen and Eichackerto jobs with B.T. Association and unaffiliated employers with whom it has exclusivehiring arrangements.(d)Causing Peterson, on the basis of union and/or reform group considerations,to lay off and not recall Batalias on the Greenport job and refusing to refer Bataliasto B.T. Association and unaffiliated employers in commerce with whom it has ex-clusive hiring arrangements.9.Respondent Union further violated Section 8(b)(1)(A) by threatening not torefer Nagle, Christensen, and Wilkens to any employer including B.T. Associationand unaffiliated employers in commerce with whom it has exclusive hiring arrange-ments, for reasons of union membership and/or reform group activities.10.The foregoing unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendationsomitted from publication.]International Association of Heat and Frost Insulators and As-bestosWorkersandLocal 125,International Association of1 xeat and Frost Insulators and Asbestos WorkersandInsul-Coustic Corporation.Case No. 10-CC-486.October 31, 1962DECISION AND ORDEROn April 3, 1962, Trial Examiner Stanley Gilbert issued his Inter-mediate report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the attachedIntermediate Report.Thereafter, the Respondents filed exceptionsto the Intermediate Report and a supporting brief.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner, except insofar as they are inconsistentwith our Decision herein.1.The Respondents except to the Trial Examiner's findings on theground,inter alia,that their sole objective was to obtain adherence139 NLRB No. 516 7 2 010-6 3-v o f 13 9- 4 3 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDby Armstrong Corporation to the "subcontracting" and "preparation"clauses in the collective-bargaining agreement covering the work doneat the Erlanger Hospital jobsite.Contrary to Respondents, we findthat their conduct demonstrates that an object of their action was toboycott premolded insulating materials not manufactured by mem-bers of the Union, rather than solely to protect their contractuallydesignated work at the jobsite.1In August 1961, Sickles, president of Respondent International,told Zeller, manager of Armstrong, that premolded fittings would notbe applied unless they carried the union label. In September 1961,Sickles told March, president of Insul-Coustic, that only those fittingshaving a decal to be furnished by the Union would be installed.2Asfurther proof of the International's object, we take official notice ofour recent decision involving this Respondent in a similar situation?Our findings there,4 together with its actions here, show a pattern andpolicy of boycotting insulating material not produced by membersof the International.2.We find, in agreement with the Trial Examiner, that RespondentLocal induced or encouraged Mclnturf, an employee of Armstrong,in the course of his employment not to install premolded fittings pur-chased from Insul-Coustic Corporation,5 or other nonunion manu-IButchers'UnionLocal 563,AmalgamatedMeat Cutters ButcherWorkmen ofNorth America,AFL-CIO [Huntington Meat PackingCompany, d/b/a Oxford Meat Co.](Monarch Building MaintenanceCo.),134 NLRB136,RetailClerks Union Local 770,Retail Cleik8 InternationalAssociation,AFL-CIO (United States Hardware and PaperCompany,et al ) vN L,If B ,296 F 2d 368 (C.A D C ).9 Counsel for Respondent International stated during the hearing that the Union wouldinstall premolded fittings manufactured by "someone in contractual relationship withthat Union under that agreement...The Trial Examiner construed this statementas an admission by Respondents that they would permit the installation of molded fittingsbearing the union label.We do not relyon this interpretation in reaching our conclusionherein3 International Association of Heat and Frost Insulators and Asbestos Workers(Speed-Line ManufacturingCo.,Inc.),137 NLRB 1410.4 See particularly that portion of the Intermediate Report in that case setting forththe minutes of a meeting of the general executive board of the International which werecirculated to all its locals and published in its Journal,to the effect that because of thefailure of some employers to abide by their contract"the labor in connection[with theproduction of insulating material]was not performed by employees represented by [theInternational's] local unions;"and that union labels were therefore available to identifywork done"by our membership" away from thejobsite, and containing an instruction toits locals to take "action to deal with any repetition of the practice"of subleting insula-tion workBGeneral Drivers, Salesmen and Warehousemen'sLocal No.984,and Highway andLocal Moto) Freight EmployeesLocal No667,both affiliated with International Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpers of America(The Humko Co.,Inc ),121 NLRB 1414,and see,Truck Drivers and Helpers Local UnionNo.728, Interna-tionalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,AFL-CIO (GenuineParts Company),119 NLRB 399,408, enfd 265 F. 2d 439(C A. 5).In making his finding in this regard, the Tiial Examiner relied on certain hearsay testi-mony of Holton, Armstrong'sconstruction superintendent,which was admitted overRespondents'objectionThey except tosuch useof thisevidence.We construe this useof the testimony by theTrial Examiner as an acceptanceof the truthof the fact assertedrather than merely evidence of the fact that the statement was madeForthe sole issuebefore the Board iswhether theRespondent in fact induced Mclnturf to refuse to handle INT'T ASSN. OF HEAT AND FROST INSULATORS, ETC.661facturers, and threatened, coerced, and restrained Armstrong to ceaseusing premolded fittings purchased from Insul-Coustic or other non-union manufacturers 6 all for the purpose of forcing Armstrong tocease doing business with Insul-Coustic or any other manufacturernot in contractual relationship with a local of Respondent Interna-tional and whose product therefore did not carry the union label.Such conduct violates Section 8(b) (4) (i) and (ii) (B) of the Act.3.We further find, in agreement with the Trial Examiner, thatthe Respondent International violated the same provisions of the Actas found above ; its policy and conduct demonstrate that its effortswere devoted to preventing the utilization of premolded fittings whichwere not produced by union members.' The record clearly shows thatPotts was carrying out and applying this policy of the International.Accordingly, his conduct is imputable to it.'Furthermore, Pottstestified that Sickles advised him not to install premolded fittings,and Potts admittedly told Mclnturf that Sickles had told him (Potts)to inform Dyer, Armstrong's branch manager, that premolded fittingswould not be applied on the job. In these circumstances, we find thatthe International has participated in and counseled the RespondentLocal's violations and accordingly must share the responsibility forthem.'the fittings,not whether Mcrnturf thought he had been induced.And a finding thatMclnturf did not reach his decision Independently could only mean that in fact he hadbeen induced.We agree that for this purpose the reliance on this testimony was mis-placed.The Ohio Associated Telephone Company,91 NLRB 932, 934.However, therewas competent evidence on which to base this finding.For example,Mclnturf told Holtonthat "he couldn't install[the fittings]because he had been notified by his business agentnot to install them . . .Accordingly,on the basis of this testimony,as well as theother evidence relied upon by the Trial Examiner,we agree with his conclusions thatMclnturf's refusal was not a decision at which he arrived independently.9 The testimony of Holton and Dyer, Armstrong's branch manager, that Potts told eachof them that molded fittings would not be installed amply supports this conclusion.Highway Truckdrivers and Helpers,Local No. 107,International Brotherhood of Team-sters, Chauffeurs,Warehousemen and Helpers of America, Independent(Rise it Company,Inc ),130 NLRB 943, enfd. 300 F. 2d 317 (CA. 3).Building and Construction TradesCouncil of Tampa and Vicinity,AFL-CIO, etat (Tampa Sand and MaterialCo.), 132NLRB 1564, 1567.''Member Brown dissents from the finding that the International violated Section8(b) (4) (1) (B).In his view,there is no evidence that the International directed or in-structed the local to tell Mclnturf not to install premolded fittings or that it otherwiseparticipated In this conduct.This finding,inMember Brown's opinion,rests on specula-tion and unsupported inference,and he would accordingly dismiss this portion of thecomplaint.8 Local Union No. 929, United Brotherhood of Carpenters and Joiners of America, AFL-CIO, et at.(The Mengel Company, et at.),120 NLRB 1756, 1766.SeeGeneral Drivers,Salesmenand Warehousemen's LocalNo.984, et al.(The HumkoCo., Inc),supra,at 1419-1420;United Marine Division,Local383,International Long-shoremen's Association (Independent),et al.(New York Shipping Association),107 NLRB686CompareInternational Brotherhood of ElectricalWorkers, AFL-CIO, and Interna-tional Brotherhood of ElectricalWorkers,Local 5, AFL-CIO (Franklin Electric Construc-tion Company,et al.),121 NLRB143, 148.See also,Local 135, International Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,AFL-CIO(CapitalPaper Company and Consolidated Sales, Inc ),117 NLRB 635, 645;United Brotherhoodof Carpenters and Joiners of America,AFL-CIO, atat (Del-Mar Cabinet Company, Inc.),121 NLRB 1117, 1118. 662DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.Since this case and the prior one involving Respondent Interna-tional establish a pattern of illegal activity, we find, contrary to theRespondents' contention, that a broad Order is warranted.ORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner.1010 The Appendix attached to the Intermediate Report is modified by deleting the words60 days from the date hereof" In the next to last sentence of said notice and inserting inits place, the words "60 consecutive days from the date of posting .. .INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEA charge having been filed on December 15, 1961, by Insul-Coustic Corporation(hereinafter referred to as Insul) against Respondents International Association ofHeat and Frost Insulators and Asbestos Workers (hereinafter referred to as theInternational) and Local 125 of said International (hereinafter referred to as theLocal), the complaint herein was issued on January 16, 1962, alleging that Re-spondents engaged in unfair labor practices within the meaning of Section 8(b) (4) (i)and (ii)(B) and Section 2(6) and (7) of the National Labor Relations Act, asamended, 61 Stat. 136, 73 Stat. 519 (hereinafter referred to as the Act).Respond-ents denied the allegations in the complaint imputing to them the commission ofunfair labor practices and also advanced certain affirmative defenses.Pursuant to notice, a hearing was held on February 8, 1962, at Chattanooga,Tennessee, before Trial Examiner Stanley Gilbert.All parties were representedat the hearing by counsel.Except to a limited extent all parties waived oral argu-ment at the close of the hearing.All parties filed briefs within the time designatedtherefor.Upon the entire record in the case, and from my observation of the witnesses whoappeared before me, I make the following:FINDINGS OF FACTI.THE COMPANIES INVOLVEDInsul-Coustic Corporation maintains its principal office and place of business inMaspeth, New York, where it is engaged in the manufacture and sale of moldedFiberglas insulation fittings.During the past calendar year, a representative period,it received goods and materials valued in excess of $50,000 from outside the Stateof New York and sold and shipped products valued in excess of $50,000 directlyto points outside of said State.I find, as has been stipulated by the parties, that Insul is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.Armstrong Contracting and Supply Corporation (hereinafter referred to as Arm-strong or the Employer) is a Delaware corporation and a wholly owned subsidiaryof Armstrong Cork Company with its principal office at Lancaster, Pennsylvania,and one of its branch offices in Nashville, Tennessee. It is engaged in the buildingand construction industry in the installation of pipes, ducts, and related equipment.Ifind, as is admitted by Respondents, that it is a person engaged in commerceor in an industry affecting commerce within the meaning of Section 8(b) (4) (i)and (ii)(B) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDRespondents, as admitted by them, are labor organizations within the meaning ofSection (2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The issues1.Whether the Respondents, or either of them, violated Section 8(b) (4) (i) (B)of the Act by inducing and encouraging an individual employed by Armstrong not INT'L ASSN. OF HEAT AND FROST INSULATORS, ETC.663to installmolded fittings (which Armstrong had purchased from Insul) on pipesin the Erlanger Hospital at Chattanooga, Tennessee, which Armstrong had con-tracted to do.2.Whether Respondents, or either of them, had threatened, coerced, or restrainedArmstrong within the meaning of Section 8(b) (4) (ii) (B) of the Act.3.Whether there is merit to the affirmative defense that the conduct of Respond-ents alleged in the complaint was to enforce a valid contract in a "primary" disputewith Armstrong.B. Background and summary of eventsIn the installation of pipes (such as those which were being installed by Armstrongin the Erlanger Hospital as aforementioned) it is necessary to cover them withinsulation.Where a pipe varies from a straight line, is joined to a pipe of a dif-ferent diameter, or is connected with another pipe, it is necessary to install pipe-fittings to accomplish the variation, joint, or connection.These pipefittings alsorequire insulation.It is with respect to the insulation of pipefittings at the ErlangerHospital that this proceeding is principally concerned.There are three methods (employed by those engaged in the business of installingpipes) to obtain insulation which conforms to the shape of a pipefitting: (1) con-structing it by hand by wrapping some insulating material, such as felt, aroundthe pipefitting; (2) constructing it by hand by cutting a straight tube of Fiberglasmaterial in such fashion as to have it conform to the shape of the pipefitting (aprocess called "mitering"); or (3) by purchasing machine molded Fiberglas inshapes and sizes designed to conform to various stock shapes and sizes of pipefittings.Hereinafter, this last type of insulation will be referred to as a molded fitting. It isalso referred to in the record as a "premolded fitting."There are references in therecord to "prefabricated fittings" which I infer to mean, in most instances in whichthey appear, insulation fashioned by hand at some place other than the jobsite andshould not be confused with molded fittings.Whatever type of insulation (fitting) used, it must be fastened to the pipefittingsby the mechanic installing the pipe.In recent years the manufacture of molded fittings has been developing, untilapproximately 5 years ago the product was being utilized to such an extent that itwas supplanting the hand-fashioned fittings to a marked degree.Carlton W. Sickles,president of the International, testified that the use of molded fittings "was beginningto get like an octopus" by 1957. In that year, at a convention of the International,itwas decided to incorporate in the "model" form of contract supplied to its localsthe "preparation" of insulation as part of the description of the work covered bythe agreement.Of approximately 100 locals, Sickles testified that, as of 10 daysbefore the hearing, only about 6 do not have the "preparation" provision in theirarea contracts.John E. Zeller, manager of construction and warehouse operations of Armstrong,testified that on August 17, 1961, he received a telephone call from Sickles and duringthe conversation Sickles stated that "premolded prefabricated fittings would nolonger be applied by their membership unless they were manufactured or prefabri-cated by their Union and carried the approved label."Although Sickles was calledto testify by counsel for Respondents, he was not asked whether he had made sucha statement.He did testify that he knew of no instance where the Union's labelswere placed on molded fittings but that labels were used on prefabricated fittings(those prefabricated by hand somewhere other than on the jobsite). I find noreason for discrediting Zeller's testimony as to Sickles' statement to him.On thatday (August 17, 1961), Zeller issued a memorandum to "All District Managers"of Armstrong informing them of Sickles' statement to him.John J. March, president of Insul, testified that at a meeting he had with Sickleson September 6, 1961, at which two other manufacturers of molded fittings werepresent,I asked Mr. Sickles why the attempt to throw us manufacturers out ofbusiness and Mr. Sickles said that his men have been insulating fittings in theirway for 40 years and he was not going to have any manufactured producttake this away from them.He also testified that Sickles stated,That the contractors would be allowed to finish what they had, but fromthen on in, the fittings would have to have decals on which the Union was tofurnish the various locals.Sickles,when testifying, was not questioned as to whether he made such statementsand there appears to be no reason why March's testimony should be discredited. 664DECISIONS OF NATIONAL LABOR RELATIONS BOARDI infer, from Sickles' testimony, that he did make the statements attributed tohim by Zeller and March, but that he predicated them on the "preparation clause"in the various local contracts. It further appears from his testimony that the variouslocals were advised or understood that it was the position of the International thatthey should rely on the "preparation clause" as the basis for refusing to installmolded fittingsSometime in October 1961, Armstrong commencedinstallingpipe in the ErlangerHospital in accordance with its contract therefor. It is conceded by all the partiesthat the consultingengineer'sspecifications called for the installation of moldedfittings.Despite this fact, Armstrong did not apply molded fittings. Steward EdwinDyer, Jr., branch manager of Armstrong at Nashville, Tennessee, who issued thework orders for the Erlanger installation, testified that he specified in the workorders that hand-wrapped fittings be applied (the first of the three types describedabove). James McInturf, a "working foreman" 1 for Armstrong in the installationof the pipes at Erlanger, testified that he applied the fittings specified in said workorders.Dyer explained that he did not comply with the specifications of the con-sulting engineer in preparing the work orders, because he had been informed by hishome office (through Zeller's aforementioned memorandum of August 17, 1961),and had had corroborative information that the International was "prohibiting" theuse of molded fittings, and that he prescribed hand-wrapped fittings "in an attemptto circumvent any difficulties with the Union in performing the work."Mclnturf testified that around the beginning of November a "Mr. ArtJones,"whom he described as "the mechanicalengineer," objected to the fact that the fittingswhich had been specified were not being installed on the Erlanger job and stated thatthe fittings which Mclnturf had installed were not "permissible," and that he wouldhave to put on the fittings specified.Mclnturf then telephoned Dyer in Nashville andreported the incident.That evening Mclnturf called Julius Potts, business agent ofthe Local, and also reported the incident to him.According to Mclnturf, Potts "waskind of in the dark on the thing" and told McInturf that "he would call the Interna-tional and find out about it."The next day Dyer came to theErlanger siteand discussed with Potts and Mclnturfthe problem raised by the fact "that the Engineers were calling for the premoldedfittings inaccordancewith the specifications."Dyer asked Potts for a ruling andPotts said that he would have to check with the International.Potts immediatelycalled Sickles and after their conversation was concluded he told Dyer that Sickleshad stated "that if the Engineers wanted the fittings put on or used that the Engineerswould put them on themselves." Potts testified that, in his telephone conversationwith Sickles, Sickles told him that if the so-called preparation clause was in theLocal's contract not to install the molded fittings, that "we claim it as our work." 2Mclnturf testified that shortly after this incident there wasa meeting ofthe Localat which theinstallationof molded fittings was discussed and that Potts stated that"according to our contract, we wasn't suppose to put them on."Within a few days after Dyer's visit to Erlanger site, molded fittings which Arm-strong purchased from Insul arrived at the site and Mclnturf unloaded them. Sub-sequentto the meeting of the Local and the arrival of the molded fittings, John R.Holton, construction superintendent for Armstrong at the Erlanger site, askedMclnturf to install the molded fittings.Holton testified that McInturf said "that hecouldn't install them because he had been notified by his business agent not to installthem....Potts testified that he told Mclnturf of his telephoneconversation withSickles and that Sickles informed him (Potts) to tell Dyer that "we wereclaimingit [the preparation of the fittings] as our work."When Holton asked Mclnturfto installthemoldedfittings,McInturfsuggestedthat Potts be consulted.Holtontalked to Potts by telephone and, according to Hol-ton's testimony, when he asked Potts why the fittings could no be installed, Pottssaid that "he hadbeen notifiedby Mr. Sicklesnot to install" them.Mclnturf andHolton then went to the architect's office toexplain why the molded fittings couldnot be installed.One of thestaffthere asked Mclnturf what would happen if he wereasked to installthe moldedfittings towhich McInturf replied (according to Holton'stestimony whichwas not denied), "I would have to go home, I've been instructednot to.""He had assisting him with the installation a "mechanic," who worked only part of thetime, and a "helper."2 Although Armstrong did not have -a contract directly with the Local, it was boundby the agreement effective in the Local's area INT'L ASSN. OF HEAT AND FROST INSULATORS, ETC.665Molded fittings were not installed in the Erlanger Hospital and the fittings pur-chased from Insul were returned to Insul.C. Concluding findingsIt is quite clear that Mclnturf, an individual employed by Armstrong, was inducedand encouraged by both Respondents to refuse, in the course of his employment, toinstall the molded fittings manufactured by Insul.Potts, in no uncertain terms, lethim know that it was the position of the Local that he should refuse and that sowere Sickles' instructions which, I am convinced, were intended to be transmitted towhoever was working on the installation.Mclnturf's answer to a member of theErlanger architect's staff when asked what he would do if he were requested to installthe fittings ("I would have to go home. I have been instructed not to") disclosesthat his refusal was not a decision at which he arrived independently.The testimony of Zeller, Dyer, and Holton, all in the management of Armstrong,establishes that both the International and Local unequivocally informed Armstrongthat they would not permit their members to install molded fittings.Zeller's testi-mony was with respect to the position of the International without reference to thefitting produced by any particular manufacturer. (The record discloses there are,at least, four manufacturers of molded fittings.)Dyer's testimony disclosed thesame position was taken by both the International and Local without reference to thefittings produced by any particular manufacturer.The testimony of Holton, Potts,Mclnturf, and Sickles disclosed that the same position was taken by both Respondentswith reference to fittings produced by Insul.Sickles' testimony also disclosed that the International's position related to all em-ployers bound by the various locals' agreements which contained the so-called prep-aration clause, no matter who the manufacturer of the molded fittings might be, ifthe manufacturer was not in a contractual relationship with one of the locals.I am of the opinion that it has been clearly established that Armstrong was "threat-ened, coerced and restrained" by both Respondents with an object to force and re-quire Armstrong to cease doing business with and using the molded fittings of Insul,3and that they achieved this object.The gist of Respondents' affirmative defense is that they were engaged in "primary"activity against Armstrong seeking to enforce the "preparation clause" containedin the contract by which Armstrong was bound with respect to the Erlangerinstallation.The contract provides, in part, as follows:ARTICLE VIThe Employer agrees that they will not sublet or contract out any workdescribed in Article X and the Union agrees not to contract, sub-contract orestimate on work nor allow its membership to do so nor to act in any tradecapacity other than that of workmen. It is also agreed that no member of afirm or officer of a corporation or their representative or agents shall executeany part of the work of application of materials and in no case shall any memberof the Union estimate on or give any labor figures.ARTICLE XThisAgreement covers the rate of pay, rules and working conditions of allMechanics and Improvers engaged in the preparation, distribution and applica-tion of pipe and boiler coverings,insulations or hot surfaces,ducts, flues, etc.,also covering of cold piping,and circular tanks connectedwiththe same andall other work included in the trade jurisdictional claims of the Union.Thisto include alterations and repairing of work similar to the above and the useof all materials for the purpose mentioned.Assumingarguendothat by purchasing molded fittings from Insul,Armstrongwas subletting or contracting out the"preparation"of insulation and that Respond-ents by their conduct were seeking to prevent Armstrong from violating the prepara-tion clause in the contract,nevertheless,under the circumstances revealed in therecord, I am of the opinion that this defense is withoutmerit.The record disclosesthat"an object"of Respondents'conduct was to cause Armstrong to cease using3 As well as all other manufacturers of such fittings who do not have a contractualrelationship with a local of the International. 666DECISIONS OF NATIONAL LABOR RELATIONS BOARDInsul'smolded fittings or molded fittings manufactured by any other person not ina contractual relationship with the Local or one of the other locals of theInternational.Sickles testified that the practice was followed of permitting the installation of"prefabricated fittings" which have a "decal" so that workers on the lobsite couldidentify the fittings as having come from a source under contract with one of theInternational's locals.Although Sickles testified that he knew of no instance where"decals" were placed on molded fittings, it is demonstrated by the uncontradictedtestimony of Zeller and March that the International's position was that it wouldpermit the installation of those molded fittings which carried the union label.Counselfor Respondent at the close of the hearing during oral argument verified this as theposition of the Respondents. In response to a question as to under what circum-stances a contractor could comply with a contract to install molded fittings, counselfor Respondents stated that they could be installed if the contractor manufacturedthem himself or if he obtained them from someone in contractual relationship withone of the locals of the International ("or he [a contractor] can get someone in con-tractual relationship with that Union under the agreement to premold them").It is evident that an object of Respondents' conduct was to cause Armstrong tocease doing business with and handling the products of Insul because the latterwas not in a contractual relationship with one of the locals of the International.Thus,Respondents cannot rely upon the "preparation clause" as a defense.N.L R B. v.Denver Building and Construction Trades Council, at al. (Gould & Preisner),341U.S. 675, 689;Local 636 of the United Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry of the U.S. and Canada, AFL-CIO(Detroit Edison, Co.) v. N.L.R.B.,278 F. 2d 8518 (108 App. D C.24); NL.R.B. v.Washington-Oregon ShingleWeavers'DistrictCouncil and Everett Local 2580ShingleWeavers' Union (Sound ShingleCo.), 211 F. 2d 149 (C.A.9); PaintersLocal Union No. 249, Brotherhood of Painters, Decorators and Paperhangers ofAmerica, AFL-CIO (John J. Reich),136 NLRB 176;Butchers' Union Local 563,Amalgamated Meat Cutters and Butcher Workmen of North America, AFL-CIO[Huntington Meat Packing Company, d/b/a Oxford Meat Co ] (Monarch BuildingMaintenance Co.),134 NLRB136; Local Union No.98,SheetMetalWorkers'International Association, AFL-CIO (York Corporation),121 NLRB 676, 684-685.I further find that the preparation clause cannot be relied upon as a defense,based upon my opinion that it cannot be said that Armstrong in purchasing moldedfittings did sublet or contract out work it had been engaged to do.The recordsupports the inference that molded fittings cannot be fabricated on the jobsite, butcan only be produced by a factory equipped to process them.The record alsosupports the inference that hand-fabricated fittings are not the equivalent of moldedfittings, at least not in the opinion of the architects and engineers involved in theErlanger job (who not only specified molded fittings but objected to the substitutionof those which were hand wrapped).4 I do not believe it was contemplated orcould have been understood by the parties to the agreement containing the prepara-tion clause that the contractor-signatories would manufacture molded fittings.There-fore, I am of the opinion that a contractor who has been engaged to install moldedfittings is not subletting or contracting out work by purchasing them from one of themanufacturers of such fittings. In instances where molded fittings are specified thecontractor is powerless to settle the dispute with any local or the International ifthey refuse to permit the installation of the fittings specified. It is clear that Respond-ents were seeking to boycott molded fittings, not to force Armsrtong to engage inthe manufacture of the molded fittings specified for the Erlanger Hospital.Thus,it cannot be said that Respondents' dispute with Armstrong was "primary" in charac-ter.Local 756, International Brotherhood of Electrical Workers, AFL-CIO, et al.(The Martin Company),131 NLRB 1010;The York Company, supra.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring inconnection with the operations of the Companies set forth in section 1, above, have4I do not intend to pass upon the question of whether one type is superior to another,since it does not appear material to this proceeding and there is little in the record uponwhich such a judgment could be based except the preference Indicated by the Erlangerarchitects and engineers INT'L ASSN. OF HEAT AND FROST INSULATORS, ETC.667a close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow thereof.V. THE REMEDYIt having been found that the Respondents have engaged in certain unfair laborpractices, it will be recommended that they cease and desist therefrom and takecertain affirmative action to effectuate the policies of the Act.Respondents contend that, if a remedial order is issued herein, it be limited in itsscope.The record discloses a pattern of conduct on the part of the Internationaland an adherence on the part of the Local to the position of the International whichindicate the likelihood that the conduct complained of herein may be repeated notonly with respect to Armstrong and its employees, but also with respect to otheremployers in contractual relationship with the Local and other locals of the Inter-national, and not only with respect to Insul and its molded fittings, but also withrespect to the manufacturers of molded fittings, other than Insul, and their products.It appears that the International intended to boycott molded fittings in all areas wherethe contracts of its locals contained the so-called preparation clause.Therefore, itwould appear appropriate in order to effectuate the purpose of the Act that a broadcease-and-desist order be issued including employers other than Armstrong andmanufacturers of molded fittings other than Insul.N.L.R.B. v. Highway Truck-drivers and Helpers, Local No 107, Teamsters,300 F. 2d 317 (C.A. 3), enfg. 130NLRB 943;Washington-Oregon Shingle Weavers' District Council, et al. (John E.Martin and Frank S. Barker, Co-partners doing business as Sound Shingle Co.),101NLRB 1159, 1172.Upon the basis of the foregoing findings of fact, and upon the entire record, Imake the following:CONCLUSIONS OF LAW1.Armstrong is a person engaged in commerce or in an industry affecting com-merce within the meaning of Section 8(b)(4)(i) and (ii)(B) of the Act.2Each of the Respondents is a labor organization within the meaning of Section2(5) of the Act.3By inducing and encouraging an individual employed by Armstrong to refuse,in the course of his employment, to install the molded fittings manufactured byInsui Respondents violated Section 8(b) (4) (i) (B) of the Act.4.By the foregoing conduct and by stating to Armstrong that their memberswould not install said molded fittings Respondents did threaten, restrain, and coerceArmstrong in violation of Section 8(b)(4)(ii)(B) of the Act.5.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclusions of law, and uponthe entire record in the case, it is recommended that the Respondents, their respec-tive officers, represntatives, agents, successors, and assigns, shall:1.Cease and desist from:(a) Inducing or encouraging any individual employed by Armstrong, or by anyother person engaged in commerce or in an industry affecting commerce, to refuseto install molded fittings manufacutured by Insul or by any other person.(b)Threatening, restraining, and coercing Armstrong, or any other person engagedin commerce or in an industry affecting commerce, where an object thereof is to forceor require Armstrong or such other persons not to purchase or install molded fittingsmanufactured by Insul or by any other person.2.Take the following affirmative action found necessary to effectuate the policiesof the Act:(a) Post in their respective business offices and meeting halls, copies of the at-tached notice marked "Appendix." 5Copies of said notice, to be furnished by thes In the event that this Recommended Order be adopted by the Board, the words "ADecision and Order" shall be substituted for the words "Recommendations of a TrialExaminer" in the notice. In the further event that the Board's Order be enforced by a 668DECISIONS OF NATIONAL LABOR RELATIONS BOARDRegionalDirector for the Tenth Region, shall, after being duly signed by therespective authorized representative of each of the Respondents, be posted bysaid Respondents immediately upon receipt thereof, and be maintained by themfor a period of 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to members are customarily posted.Reasonable steps shallbe taken by the Respondents to insure that said notices are not altered, defaced, orcovered by any other material.(b) Furnish the Regional Director for the Tenth Region copies for posting byArmstrong, if it should be willing, on its respective jobsites where notices to em-ployees are customarily posted.Copies of said notice, to be furnished by saidRegional Director, shall, after being signed by the Respondents, as indicated, beforthwith returned for disposition by him.(c)Respondents shall transmit to its various locals, other than the RespondentLocal, copies of said notice with instructions to take such action with respect theretoas is customary with respect to other communications by which the Internationaladvises its locals and membership of the action or position of the International as tomatters with which its membership would be concerned.(d)Notify said Regional Director, in writing, within 20 days from the receiptof this Intermediate Report, what steps the Respondents have taken to complyherewith .6decree of the United States Court of Appeals,the words"Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"Pursuant to a Decision and Order."6 In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read : "Notify said Regional Director,In writing,within 10 days fromthe date of this Order,what steps the Respondents have taken to comply herewith."APPENDIXNOTICE TOALL OURMEMBERS AND TO EMPLOYEES OF ARMSTRONG CONTRACTINGAND SUPPLY COMPANYPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National LaborRelations Act, we hereby give notice that:WE WILL NOT induce or encourage any individual employed by ArmstrongContracting and Supply Corporation, or by any other person engaged in com-merce or in an industry affecting commerce,to refuse to install molded fittingsmanufactured by Insul-Coustic Corporation or by any other person.WE WILL NOT threaten, coerce, or restrain Armstrong Contracting and Sup-ply Corporation or any other person engaged in commerce or in an industryaffecting commerce where an object thereof is to force or require any of themnot to purchase or install molded fittings manufactured by Insul-Coustic Corpora-tion or by any other person.INTERNATIONAL ASSOCIATION OF HEAT AND FROSTINSULATORS AND ASBESTOS WORKERS,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)LOCAL 125,INTERNATIONAL ASSOCIATION OF HEATAND FROST INSULATORS AND ASBESTOS WORKERS,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not bealtered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 528 Peach-tree-SeventhBuilding,150 Seventh Street NE., Atlanta, Georgia, Telephone Number,Trinity 6--33b1, if they have any question concerning this notice or compliance withitsprovisions.